[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 10-15703         ELEVENTH CIRCUIT
                                                   DECEMBER 7, 2011
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                D.C. Docket No. 6:10-cr-00171-GKS-KRS-1



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

     versus

GERALDO ANTONIO CEDENO-REYES,
a.k.a. Melvin Gomez,
a.k.a. Victor Javier Ocasio Ortega,

                                                       Defendant - Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (December 7, 2011)

Before EDMONDSON, MARTIN, and ANDERSON, Circuit Judges.
PER CURIAM:


      Saying his sentence is substantively unreasonable, Geraldo Antonio

Cedeno-Reyes appeals his 39-month total sentence, imposed after pleading guilty

to one count of falsely impersonating a United States citizen, in violation of 18

U.S.C. § 911 (“Count 1"), one count of falsely representing a social security

number, in violation of 42 U.S.C. § 408(a)(7)(B) (“Count 2"), one count of

aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1) (“Count 3"), and

one count of illegal reentry of a deported alien, in violation of 8 U.S.C. § 1326(a)

(“Count 4").

      Briefly stated, the district court imposed its sentence because Cedeno-Reyes

entered the United States after already having been deported, and used a false alias

on 11 occasions in order to take advantage of everything he could. See 18 U.S.C.

§ 3553(a)(1), (2) (nature and circumstances of offense, history of defendant, and

need for deterrence). Further, it considered Cedeno-Reyes’s guilty plea and

cooperation with the government. 18 U.S.C. § 3553(a)(1)(history of defendant).

Cedeno-Reyes’s sentence is the minimum possible sentence within the applicable

Guideline range and is more than 18 years less than the maximum statutory



                                          2
penalty of 22 years that he faced. See 8 U.S.C. § 1326(b)(2) (20-year statutory

maximum); 18 U.S.C. § 1028A(a), (b) (mandatory consecutive 2-year sentence).

      Cedeno-Reyes has not demonstrated that the district court abused its

discretion when it weighed the 18 U.S.C. § 3553(a) factors and that his sentence

was, therefore, substantively reasonable. Accordingly, we affirm.

      AFFIRMED.




                                         3